Opinion by
Rice, P. J.,
Neither the act of 1887, nor the act of 1891, nor the act of 1897 defines affirmatively the privileges which a bottler’s license confers. But the differentiation as'to the fee between that and a wholesale license would, of itself, plainly indicate a substantial difference as to privileges, and we think a more substantial difference than that contended for J)y the appellant’s counsel. In cities of the first and second class the fee is only one-half that for a wholesale license whilst in borough and townships it is considerably larger than the wholesale license fee. From this it might be surmised that the legislature regarded the license, from a pecuniary standpoint, less valuable *566in cities of the first and second class, and more valuable in boroughs and townships, than the wholesale license. But as the legislation has regulation of the traffic, as well as revenue, for its object, it cannot be declared with certainty that this was the reason for the distinction. It is quite clear, however,that the legislature had in mind two distinct classes of business, and contemplated the granting of privileges suitable to each class. For thirty years and more prior to the high license act of 1887 “ the business of bottler of cider, perry, ale, porter or beer ” had been recognized in legislation relative to the sale of intoxicating beverages, and under certain restrictions could be carried on without license. The Act of May 24,1887, P. L. 194, changed the law in this particular by declaring that “ all bottlers within the commonwealth ” shall be required to take out license. The act did not define the word bottler, but evidently had in view other legislation in pari materia in which “ the business of bottler ” was described. It- had come to be a well understood term in liquor' license legislation, and if the legislature in using the term in this act had intended to give it a broader signification, so as to give the person conducting the business the right to sell all kinds of intoxicating liquors, we think it would have expressed its intention in plain and unequivocal language. The legislation is quite fully reviewed in the opinion of our Brother Orlady in Stambaugh’s License, 31 Pa. Superior Ct. 243, and in the opinion filed by the learned judge below. The question as to the right of an unlicensed person to sell cider and perry, which by fermentation or otherwise has become vinous or spiritous (see Commonwealth v. Reyburg, 122 Pa. 299) does not arise in this case and need not be considered ; but we all concur in the conclusion that a bottler’s license does not confer the right to sell other intoxicating beverages than those specified in the act of 1858. This conclusion is well supported by the opinion filed by the learned president judge below, and we cannot profitably add anything further to the discussion.
The order is affirmed.